Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 5, and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following elements lack antecedent basis:
Claim 2: the check mechanism, the turning on mechanism, the first air nozzle, the internal tire
Claim 3: the seal ring
	Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (U.S. Patent 3,911,988).
In regards to claim 1, Richards discloses an air pipe device characterized in that the air pipe device comprises a connection pipe (10’), the connection pipe (10’) includes an open segment (OS) defined on a first end, and the connection pipe (10’) includes a stop segment (SS) formed on a second end thereof, such that the connection pipe is capable of connecting a twin tire with a connector of an air compressor so as to inflate airs and feed sealant.

    PNG
    media_image1.png
    379
    793
    media_image1.png
    Greyscale

Recitation of “of an air compressor, a connector of an air pipe outputting fluid pressure from the air compressor so as to inflate airs and to feed sealant when the air compressor operates” is regarded as intended use. Accordingly, it is the office’s position that the device disclosed by Richards need only be capable of operating in the intended use to provide the function necessitated by applicant. It is the office’s position that Richards is capable of operating as intended by applicant to provide the function necessitated by applicant.
In regards to claim 2, the connection pipe (10’) is rigid, and the connection pipe (10’) includes the open segment (OS) defined on the first end thereof and having male threads (123), the connection pipe (10’) has a check mechanism (125) received therein and an air core (127) mounted on the check mechanism (125), wherein the open segment (OS) is capable of being screwed with the connector of the air pipe of the air compressor, the stop segment (SS) has female threads (84) formed on an inner wall thereof and accommodates a turning-on mechanism (77) having a post (79), and the stop segment (SS) of the connection pipe (10’) is capable of being connected with the first air nozzle of the internal tire.
Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doepke (U.S. Patent 2,508,503).
In regards to claim 1, Doepke discloses an air pipe device characterized in that the air pipe device comprises a connection pipe (50,60), the connection pipe (50,60) includes an open segment (OS) defined on a first end, and the connection pipe (50,60) includes a stop segment (SS) formed on a second end thereof, such that the connection pipe is capable of connecting a twin tire with a connector of an air compressor so as to inflate airs and feed sealant.
Recitation of “of an air compressor, a connector of an air pipe outputting fluid pressure from the air compressor so as to inflate airs and to feed sealant when the air compressor operates” is regarded as intended use. Accordingly, it is the office’s position that the device disclosed by Richards need only be capable of operating in the intended use to provide the function necessitated by applicant. It is the office’s position that Doepke is capable of operating as intended by applicant to provide the function necessitated by applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepke in view of Richards.
In regards to claim 2, Doepke discloses that the connection pipe (50,60) is rigid, and the connection pipe (50,60) includes the open segment (OS) defined on the first end thereof, the connection pipe (50,60) has a check mechanism (68) received therein and an air core mounted on the check mechanism (68), wherein the open segment (OS), the stop segment (SS) has female threads (FT) formed on an inner wall thereof and accommodates a turning-on mechanism (54) having a post (58), and the stop segment (SS) of the connection pipe (50,60) is capable of being connected with the first air nozzle of the internal tire.

    PNG
    media_image2.png
    466
    287
    media_image2.png
    Greyscale

Doepke does not specifically disclose that the open segment includes male threads. However, Richards teaches an air pipe device which includes male threads (123).
It would have been obvious to a person having ordinary skill in the art to have made the open end of Doepke to include male threads as taught by Richards to facilitate the coupling of a valve cap at the time the invention was filed.
In regards to claim 3, the stop segment (SS) of the connection pipe (50, 60) has a positioning orifice defined thereon, wherein the turning-on mechanism (54) includes a column (C) accommodated in the positioning orifice, an annular section (AS) formed on an end of the column (C), a contact fringe (CF) defined between the column  (C) and the annular section (AS), and the post (58) extending outward inside the annular section (AS), wherein at least one conduit is defined between the post (58) and the annular section (AS), and the at least one conduit is in communication with the connection pipe (50, 60).

    PNG
    media_image3.png
    276
    518
    media_image3.png
    Greyscale

Doepke does not specifically disclose a seal ring. However, Richards teaches an air pipe device which includes a seal ring (83).
It would have been obvious to a person having ordinary skill in the art to have made the air pipe device of Doepke to include a seal ring to seal between the device and a valve stem as taught by Richards at the time the invention was filed.
Doepke does not specifically disclose that the annular section includes a diameter less than a diameter of the column.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application.
In regards to claim 6, the office notes that the claim is directed only to the manner in which the device is utilized and does not positively recite any structure. It is the office’s position that the device disclosed by Deopke, as modified, is capable of functioning as necessitated by applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753